Argued December 7, 1928.
Plaintiff sued to recover for personal injuries alleged to be due to the negligence of defendant; the jury found for the latter; the court below granted a new trial; defendant has appealed.
In its opinion, the court below states two reasons for awarding a new trial. Appellant argues that neither of these reasons warrants the order appealed from; but, in several recent cases, we have said that, when a new trial is directed, unless the order to that effect is accompanied by a statement that the reasons expressed are the only ones which moved the court to grant it, we assume that the trial tribunal did not abuse the very broad discretion with which it is vested in such instances, and therefore will not review the order.
In Grossman v. Bessemer  L. E. R. R., 289 Pa. 169, 170, we said: "The opinion of the court below does not conclusively show that the reasons there stated and discussed were the only ones which controlled the exercise of its discretion in ordering a new trial; under such circumstances, we do not interfere with the judgment of the trial court." See also Regan v. Davis, 290 Pa. 167, 169, where we said: "We have decided that such orders are not reviewable unless the court below makes it clearly appear that the reasons particularly set forth in its opinion are the only ones which moved it to award the new trial."
The order appealed from is affirmed.